                   IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                            SOUTHERN DIVISION
                            No. 7:17-CR-41-1H
                            No. 7:19-CV-253-H



LUIS ANTONIO BONILLA, JR.,                )
     Petitioner,                          )
                                          )
                                                               ORDER
        v.                                )
                                          )
UNITED STATES OF AMERICA,                 )
     Respondent.


       This matter is before the court on petitioner’s motion to

vacate pursuant to 28 U.S.C. § 2255, [DE #109].                  The government

filed    a    motion    to   dismiss,    [DE     #127],   to   which   petitioner

responded, [DE #132].         This matter is ripe for adjudication.

                                      BACKGROUND

       On September 11, 2017, petitioner pled guilty, pursuant to a

written plea agreement, to conspiracy to distribute and possess

with intent to distribute 28 grams or more of cocaine base (crack),

in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(B) and 846, (Count

One)    and   possession     of   a    firearm     in   furtherance    of   a   drug

trafficking crime, in violation of 18 U.S.C. § 924(c)(1)(A)(i)

(Count Seven).         On January 10, 2018, petitioner was sentenced to

a total term of imprisonment of 168 months, and petitioner’s




         Case 7:17-cr-00041-H Document 134 Filed 09/14/20 Page 1 of 9
remaining seven charged offenses were dismissed. 1              Petitioner

appealed, [DE #79], arguing that the evidence did not establish he

maintained a dwelling for drug distribution and that uncharged

conduct was used to calculate his guideline range in violation of

his due process rights, and the Fourth Circuit Court of Appeals

dismissed his appeal on the basis of his appeal waiver.                [DE #95

and Case No. 18-4061 DE #22 App. Brief].              Petitioner filed a

petition for writ of certiorari which was denied by the Supreme

Court of the United States on January 7, 2019.          [DE #99].

     Petitioner timely filed the instant motion to vacate pursuant

to 28 U.S.C. § 2255 on December 23, 2019, [DE #109], arguing (1)

counsel misadvised him as to the penalty that he was facing and

allegedly pressured him into entering a guilty plea, resulting in

his entering a guilty plea that was unknowing and involuntary, [DE

#109 at 4; DE #109-1 at 2-3]; and (2) counsel was ineffective for

failing to object to the alleged breach of the plea agreement by

the Government that uncharged conduct was used to calculate his

sentencing guidelines, [DE #109 at 5].




1 These offenses included six counts of distribution of cocaine base (crack)
(Counts Two, Three, Four, Five, Eight, and Nine) and one count of felon in
possession of a firearm (Count Six). [DE #1].

                                     2

        Case 7:17-cr-00041-H Document 134 Filed 09/14/20 Page 2 of 9
                             COURT’S DISCUSSION

  I.     Ineffective Assistance of Counsel

              i.    Standard of Review

       To prove ineffective assistance of counsel, petitioner must

satisfy the dual requirements of Strickland v. Washington, 466

U.S. 668, 687 (1984).       First, petitioner must show that counsel’s

performance was deficient in that it fell below the standard of

reasonably effective assistance.           Id. at 687-88.      In making this

determination,      there   is   a   strong    presumption     that   counsel’s

conduct was “within the wide range of reasonable professional

assistance; that is, the defendant must overcome the presumption

that, under the circumstances, the challenged action ‘might be

considered sound trial strategy.’”            Id. at 689 (quoting Michel v.

Louisiana, 350 U.S. 91, 101 (1955)). The Strickland court reasoned

that, “[i]t is all too tempting for a defendant to second-guess

counsel’s assistance after conviction or adverse sentence, and it

is all too easy for a court, examining counsel’s defense after it

has proved unsuccessful, to conclude that a particular act or

omission of counsel was unreasonable.” Id. (citing Engle v. Isaac,

456 U.S. 107, 133-34 (1982)).         Second, petitioner “must show that

there    is    a   reasonable    probability     that,   but   for    counsel’s

unprofessional errors, the result of the proceeding would have

been    different.      A   reasonable     probability    is   a     probability

sufficient to undermine confidence in the outcome.”                Id. at 694.

                                       3

         Case 7:17-cr-00041-H Document 134 Filed 09/14/20 Page 3 of 9
Further, when challenging a guilty plea, petitioner “must show

that there is a reasonable probability that, but for counsel’s

errors, he would not have pleaded guilty and would have insisted

on going to trial.”        Hill v. Lockhart, 474 U.S. 52, 59 (1985)

(citations omitted).

            ii.   Analysis

                  a. Unknowing and Involuntary Guilty Plea

      Petitioner contends counsel rendered ineffective assistance

resulting in the entry of a guilty plea that was not knowing and

voluntary when counsel “erroneously advised petitioner that there

was nothing he could do but plea[d] guilty because the Government

does what they want to do.”       [DE #109 at 4].      Petitioner contends

he pled guilty “with the understanding that he would be sentenced

for counts [one] and [seven][,] which if that were the case[,] the

guideline range would have been 46 to 57 months instead of 108

months.”    [DE #109-1 at 2]. 2    Petitioner additionally contends he

“had on [sic] way of knowing at the time he accepted a plea that

he would be held accountable for uncharged conduct, nor did counsel



2 In his reply to the government’s motion to dismiss, petitioner writes “[t]he

[p]etitioner will concede that a guideline range of 46 to 57 months which was
argued in his motion is incorrect.” [DE #132 at 3]. “[I]nstead his guideline
range per his plea agreement is 120 months to life consisting of 5 to 40 years
imprisonment for (Count One) and 5 years to Life imprisonment for (Count 2).”
Id. The court notes that petitioner has conceded to the statutory minimum and
maximum terms of imprisonment for his offenses, not the guideline range. The
guideline imprisonment range as established in his presentence investigation
report (“PSR”) was 108 to 135 months, with a mandatory consecutive sentence of
five years on Count Seven. [DE #68 at ¶ 79].


                                      4

        Case 7:17-cr-00041-H Document 134 Filed 09/14/20 Page 4 of 9
take note of the fact that it is common practice of the Government

to sentence a defendant for conduct not charged in the indictment.”

[DE #109-1 at 3].     In his reply to the government’s motion to

dismiss, petitioner acknowledges the use of relevant conduct,

proven by a preponderance of the evidence standard at sentencing,

which often results in drug weights in excess of the offense.         [DE

#132 at 2-3].

     Petitioner was correct in his understanding that when he pled

guilty to counts one and seven, he would be sentenced on counts

one and seven, although petitioner’s guideline range on these

offenses was impacted by his relevant conduct.        [DE #68 ¶¶ 12-15].

Even if petitioner did not understand the usage of relevant conduct

at sentencing, petitioner has not supported his argument that his

plea was unknowing in light of the testimony at his Rule 11

hearing.

     At his Rule 11 hearing, petitioner affirmed the following:

(1) he had discussed the case with his attorney; (2) his attorney

had answered all questions he had concerning the case and the plea;

(3) he was satisfied with his attorney’s counsel and advice in the

case; (4) his written plea agreement represented all his agreements

with the Government; (5) he understood everything contained in the

plea agreement; and (6) he had no questions regarding the plea

agreement.   [DE #89 at 12, 17-18].     If there was any question about

the impact of the Guidelines on his sentence, it was cleared up by

                                    5

       Case 7:17-cr-00041-H Document 134 Filed 09/14/20 Page 5 of 9
the Court, which further explained at the plea hearing “that any

sentencing recommendations that may be contained in this plea

agreement. . . are just recommendations, and the District Judge is

not bound by those recommendations.”        [DE #89 at 19].      The plea

agreement did not contain a stipulation as to drug weight.             Before

the close of the plea hearing, United States Magistrate Judge

Kimberly A. Swank explained that the sentencing court was free to

establish whatever adversary guideline range it deemed proper,

regardless of what was contained in the plea agreement.               [DE #89

at 19-20].

     “‘[A] defendant's solemn declarations in open court affirming

[a plea] agreement … “carry a strong presumption of verity” because

courts must be able to rely on the defendant’s statements made

under oath during a properly conducted Rule 11 plea colloquy.’”

United States v. Lemaster, 403 F.3d 216, 221 (4th Cir. 2005)

(internal citations omitted).      As stated supra, when challenging

a guilty plea, petitioner “must show that there is a reasonable

probability that, but for counsel’s errors, he would not have

pleaded guilty and would have insisted on going to trial.”              Hill,

474 U.S. at 59.   In light of the statements in his Rule 11 hearing

and his lack of factual assertions to support his argument in his

motion to vacate, petitioner has not shown “that there is a

reasonable probability that, but for counsel’s errors, he would

not have pleaded guilty and would have insisted on going to trial.”

                                    6

       Case 7:17-cr-00041-H Document 134 Filed 09/14/20 Page 6 of 9
Id.   Petitioner has failed to allege facts supporting prejudice

resulting from counsel’s performance.                   Therefore, petitioner’s

claim is without merit.

                    b. Failure to Object to Alleged Breach

      Petitioner      next     contends       counsel      rendered     ineffective

assistance     by   “failing    to   object     to   the      breach   of   the    plea

agreement by the Government.” [DE #109 at 5]. Petitioner contends

the government breached the plea agreement “by failing to correct

or advocate at sentencing for the drug quantity stipulated to in

the plea agreement be used to determine the base offense level and

proper guidelines range.”         [DE #109-1 at 6].            Petitioner contends

the 603.365 grams of cocaine base (crack) for which he was held

accountable and which resulted in an increased base offense level

“was a complete contradiction of what the plea agreement stated.”

Id.    Petitioner contends if counsel had investigated further,

counsel    would    have   objected    to     the    presentence       investigation

report (“PSR”).       [DE #109-1 at 3].

       Petitioner     entered    a    guilty    plea     to    count    one   of    the

indictment which charged conspiracy to distribute and possess with

intent to distribute 28 grams or more of cocaine base (crack). 3


3 Petitioner contends “[t]he plea agreement does not state 28 grams or more, it
simply states 28 grams and per the plea agreement, the base offense level for
28 grams of cocaine base (crack) is level 24.” [DE #109-1 at 5-6]. However,
petitioner pled guilty to count one, which was in violation of 21 U.S.C.
§ 841(b)(1)(B), providing the same penalty for “28 grams” or “28 grams or more”
of cocaine base. [DE #1 at 2]. Petitioner’s increased base offense level came
from his increased drug weight due to relevant conduct.

                                          7

          Case 7:17-cr-00041-H Document 134 Filed 09/14/20 Page 7 of 9
However, there was no stipulation in the plea agreement as to drug

weight.      The parties stipulated to a downward adjustment for

acceptance of responsibility, which was applied at sentencing.

Additionally, counsel for petitioner objected in writing to the

presentence investigation report (“PSR”) regarding drug weight,

although counsel then withdrew this objection at sentencing.                    [DE

#88 at 3-4].       Petitioner has not shown that counsel’s performance

fell below the standard of reasonably effective assistance when

the alleged “breach” had no basis in the terms of the plea

agreement.     Strickland, 466 U.S. at 687-88.

                                  CONCLUSION

     For     the    foregoing   reasons,      the     government’s     motion    to

dismiss, [DE #127], is hereby GRANTED, and petitioner’s motion to

vacate, [DE #109], is hereby DISMISSED.               The clerk is directed to

close this case.

     A certificate of appealability shall not issue absent "a

substantial showing of the denial of a constitutional right."                    28

U.S.C. § 2253(c)(2).         A petitioner satisfies this standard by

demonstrating       that   reasonable       jurists     would   find    that    an

assessment of the constitutional claims is debatable and that any

dispositive procedural ruling dismissing such claims is likewise

debatable.      Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683-84 (4th Cir. 2001).         A reasonable jurist would not find

                                        8

          Case 7:17-cr-00041-H Document 134 Filed 09/14/20 Page 8 of 9
this court's dismissal of Petitioner's § 2255 Motion debatable.

Therefore, a Certificate of Appealability is DENIED.

    This 14th day of September 2020.



                            ___________________________________
                            Malcolm J. Howard
                            Senior United States District Judge
At Greenville, NC
#35




                                    9

       Case 7:17-cr-00041-H Document 134 Filed 09/14/20 Page 9 of 9
